Name: Commission Regulation (EEC) No 2724/85 of 27 September 1985 abolishing the countervailing charge on certain varieties of plums originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/44 Official Journal of the European Communities 28 . 9 . 85 COMMISSION REGULATION (EEC) No 2724/85 of 27 September 1985 abolishing the countervailing charge on certain varieties of plums originating in Poland whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plums originating in Poland can be abol ­ ished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council . Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2613/85 of 17 September 1 985 (3) introduced a countervailing charge on certain varieties of plums originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2613/85 is hereby repealed . r Article 2 This Regulation shall enter into force on 28 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 130, 16 . 5 . 1984, p . 1 . O OJ No L 249 , 18 . 9 . 1985, p . 19 .